Citation Nr: 1712455	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  15-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an earlier effective prior to April 26, 2002 for service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Bergmann & Moore, Attorneys at Law


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The veteran had active duty for training from October 18, 1994 to October 28, 1994. 

This matter comes before the Board of Veterans´ Appeals (Board) on appeal from a July 2014 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. The Veteran's first application for schizophrenia was received on October 5, 1998.

2. Service treatment records were added to the Veteran's claims file in November 2002 and were part of the basis for the determination to reopen and award service connection for schizophrenia.


CONCLUSION OF LAW

The criteria for an earlier effective date for service connection for schizophrenia are met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

Since the Board is granting the Veteran's appeals there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to the claim, given that any error would be harmless.

Earlier Effective Date - Schizophrenia

Under 38 C.F.R. §  3.156 (c)(3), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Merits

The Veteran contends he is entitled to an effective date prior to April 26, 2002, for the grant of service connection for schizophrenia because service treatment records were added to the claims file following the September 1999 rating decision which denied service connection. 

Historically, the Veteran was discharged from service in October 1994.  In a September 1999 rating decision the RO denied service connection for schizophrenia.  Importantly, this rating decision explicitly notes, "[n]o service medical records were available for review."

In April 2002 the Veteran submitted a statement that was treated as a new claim for service connection for schizophrenia.  In August 2003, the RO noted that the service records were reviewed and denied the claim. The Veteran perfected an appeal of this decision. In July 2014, the RO granted service connection for schizophrenia, effective from April 26, 2002 (the date of the claim to reopen). The Veteran appealed challenging the effective date.

The Veteran and his representative maintain that additional service treatment records, not contained in the Veteran's claim file, were collected following the September 1999 rating decision and contributed to the reopening and granting of the benefit.  After a thorough review of the evidence, the Board agrees that the first instance of the service treatment records being recorded in the rating decision was the August 2003 rating decision, and that the decision to reopen and grant was based in part on these records. In July 2014, the RO determined that review of the medical evidence showed that the Veteran's schizophrenia began in service. The service treatment records are part of the medical evidence relied on for this determination.  Thus, the application of 38 C.F.R. § 3.156(c) to the facts of the case warrant an earlier effective date.

Given the foregoing, the assignment of an effective date from October 5, 1998, the date of his initial application for service connection for schizophrenia is warranted.  See 38 C.F.R. §  3.156 (c)(3) (2015) (If the newly received service department record served in whole or part as the basis for the award of benefits, the effective date of the award will be the date entitlement arose or the date VA received the previously decided claim, whichever is later).


ORDER

An effective date of October 5, 1998, for the award of service connection for schizophrenia is granted.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


